[Cite as State ex rel. Yantis v. Dept. of Rehab. & Corr., 2017-Ohio-8590.]


                              IN THE COURT OF APPEALS OF OHIO

                                    TENTH APPELLATE DISTRICT

The State ex rel. Michael Yantis,                      :

                 Relator,                              :

v.                                                     :                        No. 17AP-483

Ohio Department of Rehabilitation                      :                     (REGULAR CALENDAR)
and Correction,
                                                       :
                 Respondent.
                                                       :


                                             D E C I S I O N

                                    Rendered on November 16, 2017


                 Michael Yantis, pro se.

                                          IN MANDAMUS
                                     ON SUA SPONTE DISMISSAL

TYACK, P.J.
        {¶ 1} Michael Yantis filed this action in mandamus seeking a writ to compel the
Ohio Department of Rehabilitation and Correction to recalculate his release date from
prison.
        {¶ 2} In accord with Loc.R. 13(M) of the Tenth District Court of Appeals, the case
was referred to a magistrate of this court to conduct appropriate proceedings. The
magistrate reviewed the documents filed by Yantis and issued a magistrate's decision,
appended hereto, which recommended that this case be dismissed because Yantis has not
complied with R.C. 2969.25.
        {¶ 3} No party has objected to the magistrate's decision.
        {¶ 4} Upon review of the magistrate's decision, we find no error of law or fact. We,
therefore, adopt the magistrate's decision, including its findings of fact and conclusions of
law.
No. 17AP-483                                                                     2


     {¶ 5} As a result, we dismiss this action in mandamus.
                                                      Action in mandamus dismissed.

                         KLATT and SADLER, JJ., concur.
No. 17AP-483                                                                             3


                                    APPENDIX

                         IN THE COURT OF APPEALS OF OHIO

                             TENTH APPELLATE DISTRICT

The State ex rel. Michael Yantis,             :

              Relator,                        :

v.                                            :                     No. 17AP-483

Ohio Department of Rehabilitation             :               (REGULAR CALENDAR)
and Correction,
                                              :
              Respondent.
                                              :


                          MAGISTRATE'S DECISION

                                Rendered on August 1, 2017


              Michael Yantis, pro se.


                                   IN MANDAMUS
                              ON SUA SPONTE DISMISSAL

       {¶ 6} In this original action, relator, Michael Yantis, an inmate of the Ross
Correctional Institution ("RCI"), requests a writ of mandamus ordering respondent, Ohio
Department of Rehabilitation and Correction ("respondent" or "ODRC"), to recalculate his
release date from prison such that he would be released on June 24, 2017.
Findings of Fact:
       {¶ 7} 1. On July 7, 2017, relator, an RCI inmate, filed this mandamus action against
respondent. Relator alleges that respondent has miscalculated his release date from prison
by failing to properly credit the jail time on two concurrent sentences.
       {¶ 8} 2. Relator has not deposited with the clerk of this court the monetary sum
required as security for the payment of costs. See Loc.R. 13(B) of the Tenth District Court
of Appeals.
No. 17AP-483                                                                                4


       {¶ 9} 3. With his complaint, relator filed a motion for leave to proceed in forma
pauperis. See Loc.R. 13(B). The motion is supported by an affidavit stating that relator has
"no means of financial support and no assets of any value and therefore, only receive the
state pay provided to me for exchange of my work assignment and cannot afford to pay for
any legal services, fees, or costs in the above styled case."
       {¶ 10} In the affidavit, relator requests that "the filing fee and security deposit, if
applicable, be waived."
       {¶ 11} 4. However, with his complaint, relator failed to file a statement that sets
forth the balance in his inmate account for each of the preceding six months, as certified by
the institutional cashier. See R.C. 2969.21(C)(1).
       {¶ 12} 5. With his complaint, relator filed an affidavit captioned "Affidavit of Prior
Civil Actions" that relator executed on June 26, 2017.
              The affidavit sets forth five enumerated paragraphs that aver:
              [One] Affiant is currently incarcerated at the Ross
              Correctional Institution from a commitment order by the
              Franklin County Court of Common Pleas and has commenced
              a Civil Action against a government agent in the Court of
              Common Pleas, Franklin County, State of Ohio.

              [Two] Affiant states that he has commenced 1 Civil Actions, or
              Appeals of Civil Actions, over the past five (5) years, pursuant
              to Ohio Revised Code 2969.25(A) consisting of the following:
              writ of mandamus, Franklin County, case no. 16AP-50.

              [Three] Affiant states that none of the aforesaid Civil Actions,
              or Appeals of Civil Actions were declared Frivolous or
              Malicious in nature.

              [Four] Affiant states that he has provided this "AFFIDAVIT
              OF PRIOR CIVIL ACTIONS" and the attached "PETITION
              FOR THE ISSUANCE OF WRIT OF MANDAMUS" to
              the Ross Correctional Institution's Cashier's Office so the
              Cashier can attach a Certified Copy of Michael Yantis
              Institutional Account Balance, as well as a statement
              certifying that Affiant has no additional assets to pay for the
              filing or cost of this Civil Action, all pursuant to Ohio Revised
              Code 2969.25(C).
No. 17AP-483                                                                              5


             [Five] Affiant states that then the Cashier will forward the
             Affiant's documents to the Ross Correctional Institution's
             Mail Room to be sent to this Honorable Court by Regular U.S.
             Mail.

(Emphasis sic.)

Conclusions of Law:
      {¶ 13} It is the magistrate's decision that this court sua sponte dismiss this action,
as more fully explained below.
      {¶ 14} R.C. 2969.25 provides:
             (A) At the time that an inmate commences a civil action or
             appeal against a government entity or employee, the inmate
             shall file with the court an affidavit that contains a description
             of each civil action or appeal of a civil action that the inmate
             has filed in the previous five years in any state or federal court.
             The affidavit shall include all of the following for each of those
             civil actions or appeals:

             (1) A brief description of the nature of the civil action or
             appeal;

             (2) The case name, case number, and the court in which the
             civil action or appeal was brought;

             (3) The name of each party to the civil action or appeal;

             (4) The outcome of the civil action or appeal, including
             whether the court dismissed the civil action or appeal as
             frivolous or malicious under state or federal law or rule of
             court, whether the court made an award against the inmate or
             the inmate’s counsel of record for frivolous conduct under
             section 2323.51 of the Revised Code, another statute, or a rule
             of court, and, if the court so dismissed the action or appeal or
             made an award of that nature, the date of the final order
             affirming the dismissal or award.

             ***

             (C) If an inmate who files a civil action or appeal against a
             government entity or employee seeks a waiver of the
             prepayment of the full filing fees assessed by the court in
             which the action or appeal is filed, the inmate shall file with
             the complaint or notice of appeal an affidavit that the inmate
No. 17AP-483                                                                                 6


              is seeking a waiver of the prepayment of the court’s full filing
              fees and an affidavit of indigency. The affidavit of waiver and
              the affidavit of indigency shall contain all of the following:

              (1) A statement that sets forth the balance in the inmate
              account of the inmate for each of the preceding six months, as
              certified by the institutional cashier;

              (2) A statement that sets forth all other cash and things of
              value owned by the inmate at that time.

                                     R.C. 2969.25(C)
       {¶ 15} As earlier noted, relator has not deposited with the clerk of this court the
monetary sum required as security for the payment of costs. Although relator filed a motion
for leave to proceed in forma pauperis and an affidavit in support, relator has not filed a
statement that sets forth the balance in his inmate account for each of the preceding six
months, as certified by the institutional cashier, as required by R.C. 2969.25(C)(1). The
requirements of R.C. 2969.25(C) are mandatory, and failure to comply with them subjects
the complaint to dismissal. State ex rel. Arroyo v. Sloan, 142 Ohio St. 3d 541, 2015-Ohio-
2081; Boles v. Knab, 129 Ohio St. 3d 222, 2011-Ohio-2859.
       {¶ 16} Moreover, relator cannot cure the deficiency by filing a delayed
R.C. 2969.25(C)(1) statement as he indicates he will do by having the RCI cashier forward
documents to the RCI mail room. Boles.
       {¶ 17} R.C. 2969.25(A)
       {¶ 18} Relator's endeavor to comply with the mandatory filing requirements at R.C.
2969.25(A) has also failed. As indicated earlier, in his document captioned "Affidavit of
Prior Civil Actions," relator avers at paragraph one that he has commenced a civil action
against a government agent in the Franklin County Court of Common Pleas. However,
relator fails to present a brief description of the nature of the common pleas court action as
required by R.C. 2969.25(A)(1). Relator fails to present the case name and the case number
of the common pleas court action as required by R.C. 2969.25(A)(2). Relator fails to name
the parties to the common pleas court action as required by R.C. 2969.25(A)(3).
       {¶ 19} As indicated earlier, relator avers at paragraph two of his affidavit that he has
commenced a civil action which he identifies as "writ of mandamus, Franklin County, case
No. 17AP-483                                                                               7


no. 16AP-50." In that regard, the affidavit fails to name the parties to the civil action as
required by R.C. 2969.25(A)(3). The affidavit also fails to state the outcome of the civil
action as required by R.C. 2969.25(A)(4).
       {¶ 20} Relator's failure to meet the mandatory filing requirements set forth at R.C.
2969.25(A) requires dismissal of this action. See State ex rel. Aliane v. Sheward, 10th Dist.
No. 02AP-480, 2002-Ohio-5970.
       {¶ 21} Accordingly, it is the magistrate's decision that this court sua sponte dismiss
this action.


                                               /S/ MAGISTRATE
                                               KENNETH W. MACKE


                               NOTICE TO THE PARTIES

               Civ.R. 53(D)(3)(a)(iii) provides that a party shall not assign as
               error on appeal the court's adoption of any factual finding or
               legal conclusion, whether or not specifically designated as a
               finding of fact or conclusion of law under Civ.R.
               53(D)(3)(a)(ii), unless the party timely and specifically objects
               to that factual finding or legal conclusion as required by Civ.R.
               53(D)(3)(b).